Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 19-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 [US 2009/0207971 A1].
Claim 1: A method of generating a combined image from a plurality of image data, comprising:
accessing a first image data acquired at a first imager position of an imager; [D1, [0048]] D1 teaches the first recording of a region to be imaged initiated by an x-ray apparatus in a first position. 

accessing a second image data acquired at a second imager position of the imager; [D1, [0053]] D1 teaches the second recording of a region to be imaged initiated by an x-ray apparatus in a second position.

recalling a first subject tracked position relative to the imager at the first imager position; [D1, [0049]] D1 teaches the detection of the first position of the object of interest tracked by markers.

recalling a second subject tracked position relative to the imager at the second imager position; [D1, [0054]] D1 teaches the detection of the second position of the object of interest tracked by markers.
determining a transformation matrix to align the second image data to the first image data base on the recalled first subject tracked position and the recalled second subject tracked position; and [D1, [0056 and 0119]] D1 teaches the transformation matrix for the change in position of the data between the first and second recording is determined.

outputting the transformation matrix. [D1, [0057-0058 and 0119]] D1 teaches the output of the data being adjusted with the transformation matrix on a display.

Claim 2: The method of claim 1, further comprising; transforming the second image data with the transformation matrix to generate an aligned second image data that is aligned to the first image data. [D1, Figure 9 and [0119]] D1 teaches the two recordings are then displayed, such that they are oriented with respect to each other, on one or more screens, as follows for instance from FIG. 9, wherein two recordings are advantageously produced in at least approximately the same plane.

Claim 3: The method of claim 2, further comprising: combining the first image data and the aligned second image data to generate a combined image data. [D1, Figure 1a-1c and [0095]] D1 teaches the combining the image data to generated the combined image data. The alignment is done to generate the combined data.

Claim 4: The method of claim 3, further comprising: displaying a combined image based on the combined image data. [D1, Figure 1a-1c and [0095]] D1 teaches the combining and display of the combined data.

Claim 5: The method of claim 4, further comprising: registering the first image data to the subject; registering the second image data to the subject; wherein the combined image data and combined image are registered to the subject. [D1, [0051 and 0055]] D1 teaches the registration of the first recording and the second recording, and correlation of the first and second recording for registration, with relation to the particular region.

Claim 6: The method of claim 5, further comprising: navigating an instrument relative to the subject based on the combined image. [D1, [0105, 0107, 0108]] D1 teaches the navigated tool with respect to the image acquired and display of the tool.

Claim 7: The method of claim 1, further comprising: wherein the second image data is acquired after the first image data. Claim 7 is rejected for similar reasons as to those described in claim 1, wherein there is a first capture and then a second capture. Thus the capture is done one after another. 

Claim 8: The method of claim 7, further comprising:
tracking the subject and the imager at the first imager position and the second imager position to determine all of the first imager position, the second imager position, the first subject tracked position, and the second subject tracked position; [D1, [0049 and 0054]] D1 teaches the tracking device to detect relevant objects, being more than one. Further rejected for similar reasons as to those described in claim 1. Includes the first and second object. 

wherein the imager moves in at least two degrees of freedom between the first imager position and the second imager position; [D1, Figure 7 and [0052]] The x-ray detector is moved in a second position. Position A into Position B is at least 2 degrees of freedom.

wherein the at least one of the degrees of freedom of movement is determined by the tracking the subject and the imager. [D1, [0061]] D1 teaches the movement based upon the relative position of the region to be imaged.

Claim 9: The method of claim 8, wherein one of degree of freedom of movement includes a Z-axis movement of the imager relative to the subject. [D1, Figure 7 and [0052]] The x-ray detector is moved in a second position. Position A into Position B is at least 2 degrees of freedom including a movement on the z axis.

Claim 10: The method of claim 1, further comprising: acquiring the first image data with the imager; and acquiring the second image data with the imager. Claim 10 is rejected for similar reasons as to those described in claim 1, wherein the imager acquires 2 images at least.

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 1.
Claim 16: Claim 16 is rejected for similar reasons as to those described in claim 8.
Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 6.
Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 1.
Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 8. 
Claim 22: Claim 22 is rejected for similar reasons as to those described in claim 6.

Allowable Subject Matter
Claims 12-15, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, either alone or in combination, fails to teach or suggest the input image dimension, each of the imagers positions, and if there is an intermediate position required to determine the intermediate position of the imager position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661